DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhai (2021/0125967).


    PNG
    media_image1.png
    464
    635
    media_image1.png
    Greyscale

Regarding claim 1, figures 3,7 [0015-0016, 0042], Zhai discloses:
1. A microelectronic device comprising: a base die 220 configured as a system on chip (SoC); a secondary die 210 positioned at a periphery of the base die; and an active bridge die 120 coupling the secondary die with the base die, and the active bridge die 120 comprising active circuitry configured to actively perform at least one function.  

Regarding claim 2, figures 3,7 [0015-0016, 0042], Zhai discloses:
2. The microelectronic device of claim 1, wherein the secondary die is configured as high bandwidth memory (HBM).  It is noted that memory 3DIC, etc., is an equivalence ([0024]).

Regarding claim 3, figures 3,7 [0015-0016, 0042], Zhai discloses:
3. The microelectronic device of claim 2, wherein the active bridge die 120 is configured such that the at least one function provides buffering between the base die and the secondary die 210.  

Regarding claim 4, figures 3,7 [0015-0016, 0042], Zhai discloses:

4. The microelectronic device of claim 1, wherein the active bridge die 120 is coupled to the base die 220 via direct bond interconnect (DBI) and the active bridge die 120 is coupled to the secondary die 210 via DBI.  

Regarding claim 5, figures 3,7 [0015-0016, 0042], Zhai discloses:
5. The microelectronic device of claim 1, wherein the active bridge die is configured such that the at least one function provides an interface between the base die and the secondary die.  

Regarding claim 6, figures 3,7 [0015-0016, 0042], Zhai discloses:
6. The microelectronic device of claim 1, wherein the active bridge die is configured such that the at least one function provides physical (PHY) layer and controller functions for the base die and the secondary die.  

Regarding claim 7, figures 3,7 [0015-0016, 0042], Zhai discloses:
7. The microelectronic device of claim 1, wherein the active bridge die is configured such that the at least one function provides cache.  

Regarding claim 8, figures 3,7 [0015-0016, 0042], Zhai discloses:
8. The microelectronic device of claim 7, wherein the secondary die is configured as a SoC.  

Regarding claim 9, figures 3,7 [0015-0016, 0042], Zhai discloses:
9. The microelectronic device of claim 8, wherein the active bridge die is configured such that the at least one function provides buffering between the base die and the secondary die.  

Regarding claim 10, figures 3,7 [0015-0016, 0042], Zhai discloses:
10. The microelectronic device of claim 1, wherein the active bridge die is configured such that the at least one function provides at least one of (i) an interconnect with level shift between the base die and the secondary dies, (ii) re-clocking between the base die and the secondary die, (iii) clock gating between the base die and the secondary die, (iv) voltage gating between the base die and the secondary die, or (v) clock distribution between the base die and the secondary die.  

Regarding claim 11, figures 3,7 [0015-0016, 0042], Zhai discloses:
11. A microelectronic device comprising: a base die configured as a system on chip (SoC); a secondary die positioned at a periphery of the base die, the secondary dies configured as memory; and an active bridge die comprising active circuitry configured to actively perform at least one function, wherein the active bridge die is coupled to the base die via direct bond interconnect (DBI) and the active bridge die is coupled to the secondary die via DBI.  

Regarding claim 12, figures 3,7 [0015-0016, 0042], Zhai discloses:
12. The microelectronic device of claim 11, wherein the active bridge die is configured such that the at least one function provides buffering between the base die and the secondary die.  

Regarding claim 13, figures 3,7 [0015-0016, 0042], Zhai discloses:
13. The microelectronic device of claim 12, wherein the active bridge die is configured such that the at least one function provides an interface between the base die and the secondary die.  

Regarding claim 14, figures 3,7 [0015-0016, 0042], Zhai discloses:
14. The microelectronic device of claim 11, wherein the active bridge die is configured such that the at least one function provides physical (PHY) layer and controller functions for the base die and the secondary die.  

Regarding claim 15, figures 3,7 [0015-0016, 0042], Zhai discloses:
15. The microelectronic device of claim 11, wherein the active bridge die is configured such that the at least one function provides cache.  

Regarding claim 16, figures 3,7 [0015-0016, 0042], Zhai discloses:
16. The microelectronic device of claim 11, wherein the active bridge die is configured such that the at least one function provides at least one of (i) an interconnect with level shift between the base die and the secondary dies, (ii) re-clocking between the base die and the secondary die, (iii) clock gating between the base die and the secondary die, (iv) voltage gating between the base die and the secondary die, or (v) clock distribution between the base die and the secondary die. 

Regarding claim 17, figures 3,7 [0015-0016, 0042], Zhai discloses: 
17. A method comprising: providing a base die 220 configured as a system on a chip (SoC); coupling the base die 220 to a secondary die using an active bridge die 120, the base die coupled to the active bridge die 120 via direct bond interconnect (DBI) and the active bridge die 120 coupled to the secondary die 210 with the base die via DBI, the active bridge die 120 comprising active circuitry configured to actively perform at least one function; passing a signal from a core of the base die 220 through the active bridge die to the secondary die 210; and buffering the signal in the active bridge die 120. 

Regarding claim 18, figures 3,7 [0015-0016, 0042], Zhai discloses: 
18. The method of claim 17, wherein the at least one function provides an interface between the base die and the secondary die 210.  

Regarding claim 19, figures 3,7 [0015-0016, 0042], Zhai discloses:
19. The method of claim 17, wherein the at least one function provides physical (PHY) layer and controller functions for the base die and the secondary die 210. 

Regarding claim 20, figures 3,7 [0015-0016, 0042], Zhai discloses: 
20. The method of claim 17, wherein the at least one function provides cache.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Salmon (2021/0343690) discloses a stacked chip.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813